Nichols, Judge,
dissenting:
My own attitude in this matter has been slow in jelling, which is regrettable; if I had known what to do from the outset, I might have had more influence with my colleagues. In Monroe M. Tapper & Assocs. v. United States, 198 Ct. Cl. 72, 458 F. 2d 66 (1972), I deplored the very existence of this branch of jurisprudence, and predicted, all too truly, that Judge Davis’ careful analysis would not contribute to the ultimate disposition of the case. Now we have Monroe M. Tapper Assocs. back before us again, no nearer than 4 years ago to a decision as to whether their case can 'be heard on the merits, and if so, by whom.
The Board’s decision of April 28, 1972, in the instant Maney Aircraft case and the appended dissent, deserve our careful scrutiny, for the learning displayed, the capability of its authors and signers, and the contribution they make to the ■possible resolution of the problem. They reaffirm their 'belief that plaintiff has no contract right to a disputes clause appeal if, for almost any reason whatever, he fails to file it within 30 days. They allow rare instances of tolling. They also show that anyway, the Service Secretaries never intended to authorize them to exercise discretion in the premises.
The first proposition reflects only their personal opinion, which is legally inoperative in view of several contrary court decisions. The second ought to give us pause. 'It is rested primarily on the Secretaries’ acquiescence, over the years, in *63the involved Board position. Also, they point out that complaints about the shortness of the 30-day period were met by requiring that the contracting officer’s decision letter expressly state the contractor’s appeal rights and that the ;30-day period was running. I think we ought to indulge in a strong if not conclusive presumption that a subordinate Department of Defense official is telling the truth if he says he is not authorized to do a particular thing. Presumably the Board operates under the Secretaries’ constant scrutiny. If it does what it was not authorized to do, or refuses to do what it was intended to do, they will no doubt at once take corrective action. In the circumstances, for any outsider, even an omniscient Article III court, to say oh no, the Secretaries really intended the Board to exercise discretion, is to take a position more courageous than prudent. The Secretaries need only state a contrary position to make us look absurd.
Where the matter stands, in my view, therefore, is that a contractor delinquent in filing a 30-day appeal has a contract right to a discretionary decision whether he is to be allowed to appeal nevertheless, but the Department of Defense has provided no tribunal or official to exercise this discretion. Our former statements that Appeal Boards had discretion to receive late appeals rested on the assumption, now shown to be erroneous, that such Boards were intended to afford entire remedies wherever contracts created them. We do not, I think, even under Public Law 92-415, have the right to single out a body of government employees and say they are to do something they were not brought together to do. If I am wrong in this we could direct the ASBCA to correct military records and the BCMR to entertain contractor appeals. Technicality though it may be, if the ¡Secretary of Defense has not created a tribunal to do what we think ought to be done, our remand under Public Law 92-415 should surely be addressed to the Secretary himself. The majority decision is clearly erroneous in this.
The remand would be futile here for the further reason that the Board’s observations show that if compelled to exercise discretion, they would exercise it adversely to the con*64tractor except in cases of a strength only rarely encountered in life. This particular case is not strong as such cases go, Tapper’s was better. Do I not see the court’s tongue in its cheek, as its hand wares the contractor back to a tribunal we all know will chop off his head ?
In United States v. Anthony Grace & Sons, 384 U.S. 424, 430 (1966), the Supreme Court indicates that the contractor is not required to exhaust the administrative procedure if it is “inadequate or unavailable.” I suggest the only tribunal that exists in the Department of Defense to pass on contractor appeals has clearly indicated not just its “unwillingness to act” in the Supreme Court’s words but its lack of authority to do so, also. Moreover, it is so hostile towards appellants in the position of this one, that even a clear directive to exercise discretion would likely be futile. Therefore, though we could remand the case to the Secretary with instructions to refer it to a new, unprejudiced tribunal of his creation, we are not required to do so. The Court’s exception allows us to take jurisdiction ourselves rather than to mandate new administrative procedures that would supplement those that are “inadequate or unavailable.” We don’t have to keep remanding forever.
Plaintiff prays that this court exercise its discretion. It says that there 'are no facts in dispute. It does not add by offer of proof or affidavit any facts in addition to or contradicting those the ASBCA found in its decision of 'February 18,1970. The notice of default termination was a formidable looking telegram. It included a full warning that the right of appeal to the ASBCA had to be exercised within 30 days. 'When it came under the eyes of plaintiff’s president, 28 days were left. No reason is even suggested, still less shown, why 28 days were not enough. Judge Davis in Monroe M. Tapper & Assocs. for a unanimous court, says the burden is on the contractor to show that a waiver of the 30-day rule is warranted, and “carelessness or neglect on the part of the applicant is relevant.” Plaintiff here fails to meet this standard, and therefore only one finding is possible: it has failed to exhaust its administrative remedy, in not appealing within 30 days. The petition should be dismissed.